   
  

ease ELM ted Barbet

Case 2:21-cv-01017-JZB Document 1 Filed 06/11/21 Page cbt ven ~__GOPY

Pro Se 7 (Rev, 12/16) Complaint for Employment Discrimination

 
 
 
 
 

   

LORER FORM ACCORDING
1, RULES AND P RAK

u Peay nae cave “UNITED STATES DISTRICT COURT
_Lpswt¢ 4. ee. for the

(ile RinabenSeaden) COD istrict of

 

Division

- -PHX-JZB
CaceNo, - CW21-01017-PHX-J

 

 

(to be filled in by the Clerk's Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Ef the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-y-

Jury Trial: (check one) [_ ]ves [No

 

, } sy ops
U L / 4 a baw 7 ) ech f HE ?

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nee eee Nn None ee Nee Nee Ne ee ee ee ee ee” Se

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name “Tema ef ) é q c
Street Address . {O05 NS cee afte if
City and County jAwen /¥
State and Zip Code AA itera ga0as
Telephone Number Coot \ 6494-9 ie So
E-mail Address apalapnetiia 220 by mise tart

 

a

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person’s job or title (fimown). Attach additional pages if needed.

Page 1 of 6

 
Case 2:21-cv-01017-JZB Document 1 Filed 06/11/21 Page 2 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

 

 

 

 

 

 

 

 

 

 

Name [Lif ad ham dD sofa horns
Job or Title (if known) J Compang-

Street Address ol 47 bagh Harber Ar
City and County Flora 0) rlande

State and Zip Code fo jill

Telephone Number fe Yar) 26 ~4106

E-mail Address (if known) Tye. KrevFz i wipe Cary

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (fknown)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title @fknown)
Street Address
City and County

 

 

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 6

 
Case 2:21-cv-01017-JZB Document 1 Filed 06/11/21 Page 3 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

C. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

 

 

 

Name uU al hha i Destnator te
Street Address i cea See fiar bor Dr
City and County Ortande
State and Zip Code Fipet dn ACE!
Telephone Number
Ii. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

es

Oo u

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note. In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission. )

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

 

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

 

Page 3 of 6

 
Case 2:21-cv-01017-JZB Document 1 Filed 06/11/21 Page 4 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

I. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

OOOO

 

 

 

 

 

 

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
{was Lref Ww huibe. , fetfermitg ay Job bynes in gook LGiThy No
«Ret he acco 1d Apiner Wie Wneste: of rf enfige
L] is/are still committing these acts against me.
[] is/are not still committing these acts against me.
D, Defendant(s) discriminated against me based on my (check all that apply and explain):
race Teppare fahir
[] color /
[J gender/sex
| religion
national origin Cubes
[| age (year of birth) (only when asserting a claim of age discrimination.)
[| disability or perceived disability (specify disability)

 

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6

 
Case 2:21-cv-01017-JZB Document 1 Filed 06/11/21 Page 5 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

 

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

B. The Equal Employment Opportunity Commission (check one):

has not issued a Notice of Right to Sue letter.

issued a Notice of Right to Sue letter, which I received on (date) Of 28 jet .

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint. )

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

| 60 days or more have elapsed.
[| less than 60 days have elapsed.

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6

 

 

 
Case 2:21-cv-01017-JZB Document 1 Filed 06/11/21 Page 6 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination.

Vi

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: Qe f/f / L620
. a }
Signature of Plaintiff G+ LG

)
fel 2
Printed Name of Plaintiff Jamhe yy wy,

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6

 
Ca

bse 2:21-cv-01017-JZB Document 1 Filed 06/11/21 Page 7 of 10

a th Lob!

 

Fo uthom i Coresponcle oe

Kd yy fume 16 | emac! jig regicheal PBeeny | Ae
these I “Chan _peitonalt

cle 4055 (0305 ff /5 Gee Gt 4 kx /1 pailopality

 

&P bowGuiT — WI

 

| AB reason Lor ZLLOA oe
WW Af fan Vreghon Lay Peecriaunphor Lease 7 _

 

adtonaliry cad) Woulef yeloia .

 

The Winhan Lecatkon chef Sflof Les peel. Oy / abo /
Nghia ATE - hipoitg 05.2 Auman beg. , . wrongta/. -
St, minatie Logeel on__faetal Pitre. Co

 

|11_geal faith, | ame Live

4- Wile / wag. Zheil/ng_ 70 if foe ey

 

ZL / WAS 7107 Treg hed W774 Fhe Same gL

CHOLES q

 

Colltagu es, Zor efargple OL Gpwig. Fo The
Lonelamestal rigk7p. hey ybeged. Wasa , Geking. for

L206 _ Calpe dele Poe Sepscutier ait A
CrnbPer deme, Cond poresell, Zhe Tota & ag —
Sad! . oF

 

Mi tomnbhank 7% Auman__pegovices Uber

ever _bbaid., pt he fel of Yyieg De olen hin

 

 

Aipen cies the _vaenphoypnedl. dbsberlon esl Cnpensaod Me.

 

 
Case 2:2

1-cv-01017-JZB Document 1 Filed 06/11/21 Page 8 of 10

Zor igpoal te Feof hh. lepnekale ‘ hit 7680 Fer
Ve Le ger trucnizteis OF.

 

Love Jo ~The JLspiésal Lor bese rimmsna leg 7
[erally became 9 Cheach _pertoa_, WiThovT
Comings the fraachmit , A ansl Tt Alors
wither. D> ob ay Gqhiig & Jaken ! away at The
fone. whe epbeitares OE entanety He._foue Gi Shibv/a i
be Ge bciaréhy-

[Gg

 

Hy. che / wil) _ peer ge: Ye, / hich LIOT
ilo iT jn Ciba yn ~The Us; Abel of Tee either, z
Leleve in pusdite ond 19 Poth TAC
Freedom oF man , Toaak fe

 

 

eatecoally : Zemee! 20%

 

 

[|S
TE
TL

 

 

 

 

 

 

 
UB- 100-$ (02/ 19}

ARIZONA DEPARTASENT? OF PODMOMISBSESUEU ent 1 Filed 06/11/21 Page 9 of 10

Unemployment Insurance Program
PO BOX 29225 MAIL DROP 5895

PHOENIX AZ 85038-9225

 

Nim. de oficina local 830
Nim. de Seguro Social XXX-XX-XXXX
(520) 791-2722 Telefono para apelar Reclamante ISMAEL DIAZ
(602) 257-7063 Fax para apelar Nin. del Empleador. 6508200-000
Empleador WYNDHAM VACATION OWNERSHIP INC
ISMAEL DIAZ
10305 N 15TH AVE APT 11
PHOENIX AZ 85021-0814 Fecha 08/16/2019

Niun. del Deputado 851

DETERMINACION DEL DEPUTADO
AVISO AL RECLAMANTE

 

Usted tiene derecho a sequro por desempleo.

Despedido del Empleo, A.R.S. 23-775.2, Relaciones con Companéros de Trabajo,
A.A.C. R6-3-51390.D.
Usted fue despedido por que usted molest6 a un compafiero de trabajo, mientras

usted cumplia de buena fe con sus deberes laborales. No se ha.establecido un
desacato en contra de los intereses de su empleador.

Your experience rating account will be charged.

AVISO AL EMPLEADOR

 

AVISO A TODOS INTERESADOS - DERECHOS DE APELACION
Esta determinacién sera inapelable salvo que cuando se presenta una apelacién escrita por teléfono, por correo, por fax o en persona
dentro de 15 dias calendarios después de la fecha postal que aparece a la cabeza de esta determinacién. Si el ultimo dia labora del
plazo de apelacién cae en un sdbado, domingo o dia festiva, se extiende el plazo de apelacién al siguiente dia laboral. Por favor vea al
reverso para mas informacion.

 

 

 
Case 2:21-cv-01017-JZB Document 1 Filed 06/11/21 Page 10 of 10

EEOC Form 161 (41/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

ei

DISMISSAL AND NOTICE OF RIGHTS

 

To: Ismael Diaz From: Los Angeles District Office
10305 N. 15th Ave. 255 E. Temple St. 4th Floor
Apt 11 Los Angeles, CA 90012

Phoenix, AZ 85021

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1801,7(a))
EEQC Charge No. EEOC Representative Tetephons No.

Jacqueline Olivas,
540-2019-03946 investigator (213) 785-3033

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

A OOOO

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Ho

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VI, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act {EPA}: EPA suits must he filed in federal or stata court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission
2 Digitaliy signed by Patricia Kane

Patricia Kan @ ‘Date: 2021.04.28 12:18:24 | 4/28/21

ae
Enclosures(s) Rosa M. Viramontes, FOR (Date Issued)
District Director

  
 

ce Ajda Nguyen © 0 _
Senior Counsel
Wyndham Destinations
Wyndham Destinations
6277 Sea Harbor Dr.
Orlando, FL 32821

 

 
